Motion granted insofar as to allow appellant to have the appeals heard in one appeal book, without duplication of printing, and on one set of appellant’s points, and the stay contained in the order to show cause, dated February 19, 1960, is continued pending the hearing and determination of said appeals on condition that the appellant procures the record on appeal and appellant’s points to he served and filed on or before March 29, 1960, with notice of argument for the May 1960 Term of this court, said appeals to he argued or submitted when reached. Concur — Botein, P. J., Breitel, Valente, Stevens and Bergan, JJ.